05/11/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 January 4, 2017 Session

                   STATE OF TENNESSEE V. TRAVIS SMITH

                  Appeal from the Criminal Court for Shelby County
                    No. 11-05223       Glenn Ivy Wright, Judge
                      ___________________________________

                            No. W2015-02360-CCA-R3-CD
                        ___________________________________


A jury convicted the Defendant, Travis Smith, of rape of a child, a Class A felony, and he
was sentenced to serve twenty-five years in prison. The Defendant appeals, challenging
the sufficiency of the evidence, the trial court’s decisions regarding the admission of
testimony, the sufficiency of the bill of particulars, the timing of the State’s election, the
jury instructions regarding the election, the introduction into evidence of a videotape of
the victim’s forensic interview, and the State’s alleged failure to turn over exculpatory
evidence. The Defendant also asserts he is entitled to relief for cumulative error.
Discerning no error, we affirm the Defendant’s conviction.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

James F. Schaeffer, Jr., and Robin L. Steward, Memphis, Tennessee, for the appellant,
Travis Smith.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Katie Ratton and
Joshua Corman, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                         OPINION

                     FACTUAL AND PROCEDURAL HISTORY

      The Defendant lived with his cousin, the victim’s mother, for a period of months
in 2010. During this time, the Defendant twice raped the victim, who was eight or nine
years old at the time of the offenses. After an absence of some months, the Defendant
again spent the night at the victim’s home. The victim revealed the abuse after the
victim’s mother discovered that the victim and Defendant were both out of bed in the
early morning hours.

        The Defendant was indicted for one count of rape of a child occurring between
September 30, 2010, and November 1, 2010. On April 4, 2014, the State moved to
amend the period of time during which the offense occurred to between May 15, 2010,
and October 17, 2010, which was the period of time that the Defendant lived with the
victim’s family. The motion to amend the indictment was granted. The Defendant
objected to the amendment of the indictment and also requested the State to file a written
response to the Defendant’s request for a bill of particulars. The Defendant argued that
the bill of particulars would essentially have to tie the abuse to a particular date in order
to allow the defense to prepare for trial.

        The State filed a bill of particulars which detailed the testimony it anticipated the
victim would give. The bill of particulars stated that the State could not specify an exact
date or time for the offense. The State anticipated that the victim would testify that the
Defendant woke her up in her bedroom one night during the time he was living with her
family, told her to go to the living room, and kissed her and rubbed her back. The next
time the Defendant woke her, he told her to go to the bathroom, undressed her, told her to
lie on the floor and hold her legs up, and penetrated her vagina with his penis. The bill of
particulars summarized the final incident by stating that the Defendant again woke the
victim while she was sleeping in her bedroom, told her to go to the living room,
undressed her, told her to lie on the floor and hold up her legs, and again penetrated her
vagina with his penis.

       Trial began June 8, 2015, and the Defendant stated that he was renewing his
motion for a bill of particulars, arguing that the State had given only “generalities” and
that the State should have to specify exactly when the crime occurred. On further
discussion, the Defendant stated he was not renewing the motion, but “just basically it
would be an election as to what we’re proceeding on here when the alleged incident
occurred.” The trial court ruled that the State’s election regarding the factual basis for the
conviction could come at the close of the State’s proof.

       The victim testified that she was born on August 4, 2001, and that in 2010 she
lived in a small house with her family. The permanent residents of the house were her
mother and father, who shared a room, her older brother, who had his own room, and
herself and her two younger sisters, who shared a room. In 2010, the victim normally
slept on the top bunk in the girls’ bedroom. At one point in 2010, the Defendant stayed
with the family and slept in the living room.
                                            -2-
       The victim testified that one night, the Defendant came into her room, tapped her
on the back, and called her nickname. The Defendant told her to go into the living room.
No one else was awake. The victim testified that the Defendant’s actions did not seem
normal, but that her mother had taught her to obey adults. The victim sat on a couch and
the Defendant started kissing her and rubbing her back. The victim was scared and
thought she would get in trouble if anyone found out. The Defendant also told her that he
would beat her with a belt if she told anyone, and she believed him. The Defendant told
the victim to go back to bed, and she did not reveal what had happened to anyone.

       Shortly after this, the Defendant again woke her the same way and told her to go
into the bathroom and lie down on the floor. He entered the bathroom and locked the
door. He took off her pants and underwear. The Defendant was wearing boxers but took
them off. He told her to lift her legs after he had removed her clothes, then he held up her
leg and penetrated her vagina with his penis. No one else in the house was awake. The
Defendant told her to get dressed and go back to her room. The victim was not able to
get back to sleep.

       The last incident again began with the Defendant waking the victim up by tapping
her back in the middle of the night. She almost began to cry when he woke her because
she thought that he was “fixing to do it again.” The Defendant, who was wearing socks
and underwear, told her to go to the living room and take off her clothes. He told her to
lie on the couch and got on the couch in front of her and raised her leg. He pulled his
underwear down and again penetrated her vagina with his penis.

       The victim testified that the Defendant left town for a while, but she was afraid he
would return, and she did not reveal the abuse. By 2011, the victim and all her siblings
were sleeping in the victim’s brother’s room in one bed.

       On April 29, 2011, the victim saw the Defendant at a family party. She went into
the house to use the bathroom, and he came into the bathroom with her, shut and locked
the door, and started taking pictures of her. The victim asked to spend the night with her
aunt because she knew that the Defendant had asked to stay at the victim’s house.
Accordingly, the victim was not at her home that night. The next day, the family met at
another party, and the victim, the Defendant, and the victim’s immediate family all went
back to the victim’s house to spend the night.

       In the middle of the night, the Defendant came in and tapped the victim on the
back and called her name. None of the victim’s siblings woke up. The Defendant told
the victim to go to the living room, and she did. The Defendant walked back and forth in
front of the victim’s mother’s room, “holding the light down” from the telephone that he

                                           -3-
had used to take her picture, “trying to see was [the victim’s mother] up or was she
[a]sleep.”

        At this point, the victim’s mother opened her door and began to call the victim and
her sister. The Defendant, who was standing in front of the victim’s mother’s room, ran
into the bathroom, which was located next to that bedroom, and locked the door. The
victim walked down the hall to her mother, and the victim’s mother asked why she was
out of bed. The victim told her mother that she was looking for some water she thought
her father had left for her, but her mother responded that “that did not sound right,” and
asked, “what are you doing up[?]” The victim went into her mother’s room and told her
mother that the Defendant had woken her up. The victim’s mother asked her if the
Defendant had touched her, and the victim told her that he had done so but not on that
night. The victim’s mother called the Defendant out of the bathroom.

         Because the victim’s mother was afraid that her children would be taken from her
care due to the lack of utilities, she did not call the police, but instead roused the whole
family to drive to the hospital. The Defendant accompanied them. The next day, the
victim went to the Child Advocacy Center (“CAC”) and had a forensic interview. The
interview was played for the jury and was largely consistent with the victim’s testimony
at trial. She affirmed that she told the truth in the interview and that the recording was a
true and accurate depiction of the interview. The victim acknowledged that in the
interview, she said the second rape occurred on the floor of the living room rather than on
the couch. She stated that she could not remember which it was, but that she had told the
truth in the interview and was telling the truth at trial.

        On cross-examination, the victim acknowledged that she had known the
Defendant her whole life, that he had babysat her and her siblings, and that he had never
beaten her or her siblings with a belt or been violent with them. The victim did not
remember what season it was when the Defendant committed the offenses against her,
and she did not remember what grade she was in. She did not tell any of her friends,
family, or teachers. Her grades did not change due to the assaults. The victim testified
on direct examination that she was nine when the Defendant assaulted her, but she
testified on cross-examination that she turned nine in August of 2010 and that she could
not remember whether the assaults occurred in the spring, summer, or fall of that year, or
whether she was still in the third grade or had started the fourth grade.

       Prior to the victim’s testimony, a court deputy informed the court that the victim
had been waiting outside to testify and that she had told an attorney who was also waiting
that a man with dreadlocks and a white t-shirt exposed his genitals to her outside the
courtroom. The defense requested to “voir dire” the victim regarding the event, for the
purpose of making a record, and sought to have the attorney also testify. The trial court
                                           -4-
denied the request on the basis of relevance. At the end of the day, however, the trial
court permitted the attorneys to summarize the event for the record. Defense counsel
stated that the victim told an attorney that a man exposed his penis to her and that the
attorney “observed nothing.” Defense counsel stated that he wanted “to put her on and
just ask her about those things” because it would go to her “credibility.” The State
responded that the attorney had said that he and the victim were in a “glassed-in” room
and that the victim “started saying something to him to try to get his attention and she
immediately went and backed up against a wall so that she was out of view.” The victim
told the attorney that a man was exposing himself to her. The prosecutor stated that the
attorney saw an African American man with dreadlocks, that the attorney went to
confront the man, and that the man ran away. The man was not apprehended. Defense
counsel added that the attorney did not see the man “fiddling with his clothes.” The trial
court concluded that it would not permit the defense to “cross-examine” the victim about
the incident because it was not relevant to trial.

       The victim’s mother testified that in 2010, she, her husband, and their four
children lived in a house that had three bedrooms and one bathroom. On May 15, 2010,
the victim’s mother had a party to celebrate her own birthday, and the Defendant had
nowhere to go after the party, so she let him stay at her house. The Defendant stayed at
the victim’s mother’s house “off and on” from May 15, 2010 until October 16, 2010, and
he slept mainly in the living room and occasionally in the victim’s brother’s room. At the
time the Defendant lived with the family, the victim slept on the top bunk in one of the
bedrooms. The Defendant moved out of the home on October 16, 2010, but he returned
for Christmas. He left town in early January 2011 to go to California.

        The victim’s mother next saw the Defendant at a family gathering on April 29,
2011. The Defendant asked if he could spend the night with her, and after warning him
that she had no utilities, she allowed him to come. She could not recall if the victim
overheard this conversation, but she testified that the victim then asked if she could spend
the night with her aunt. That night, the Defendant and the victim’s grandmother stayed in
the living room of the home, and the victim stayed with her aunt.

       The next day, the entire family attended a birthday party. The victim’s
grandmother went to spend the night elsewhere after the party. At around 10:30 or 11:00
p.m., the family, including the victim and Defendant, returned to the house.

         The victim’s mother testified that at some point in 2010, the victim and one of
her sisters wet the bed. The victim’s mother eventually had to dispose of the mattresses
on the bunk bed, and the children all began sleeping in one room. By the time the
Defendant stayed with the family in 2011, all four children slept in one bed in the

                                           -5-
victim’s brother’s room. The victim’s mother would wake up the victim and her sister
every night to ask them to use the bathroom in order to prevent bedwetting.

       The victim’s mother testified that her utilities were cut off sometime in September
or October 2010. She had a generator that functioned from the end of 2010 to the
beginning of 2011. The victim’s mother habitually slept with the television on and the
volume up when she had electricity, but by April, there was no power in the house. The
victim’s mother used two kerosene lanterns for light, one placed in the bathroom and one
in her bedroom. After the utilities were cut off, the family began to keep a large plastic
tub of water in the bathroom and used buckets of water from the tub to flush the toilet.

       The victim’s mother testified that the victim and her siblings were asleep together
that night. The Defendant came to her door and asked her for a cigarette, and she gave
him one. He came again an hour later to ask for another cigarette. The victim’s mother
did not have any to spare, so he asked her for cigarette butts and she gave them to him.
The victim’s mother was on the telephone with her friend, but she “kept hearing noises”
in the house. Around 1:00 or 2:00 a.m., she decided to wake the children to ask them to
use the bathroom. The victim’s mother opened the door to go into the hallway, and as
she did, she saw “a flash run by.” It looked to her as though someone had run out of her
son’s room, which was directly across the hall, and into the bathroom, and she heard the
bathroom door shut and lock. She called her two older daughters’ names, and Defendant
asked her if she wanted him to get the children up and let them use the bathroom. She
told him that she would get them up. She called their names again, and her younger
daughter answered from the bedroom, but the victim did not respond. She then saw the
victim walking up the hallway. She asked the victim why she was up, and the victim
responded that she thought her father had left some water out for her. The victim’s
mother found this suspicious because her children did not “get[] up in the middle of the
night without someone waking them up.”

       The victim pulled her mother into the victim’s mother’s bedroom and told her that
the Defendant had woken her up. After speaking to the victim, the victim’s mother called
the Defendant out of the bathroom and woke her husband. The Defendant denied any
wrongdoing. He told her that he had woken up her son to ask him for a blanket. The
victim’s mother then woke her son, who said that the Defendant never asked him for a
blanket. She also testified that the Defendant did not ask her for a blanket either time he
knocked on her door and that the Defendant knew where she kept the linens because he
had stayed with her for an extended period of time. The victim’s brother testified that the
Defendant had asked him about a blanket earlier in the day, while it was daylight, but that
the Defendant never woke him to ask for a blanket.



                                           -6-
       The victim’s mother did not want to call the police because she was afraid her
children would be taken from her care due to the lack of utilities, so she took everyone to
the hospital. She identified photographs of her home, noting that a large plastic tub
taking up much of the space in the bathroom had not been there in 2010.

        On cross-examination, the victim’s mother testified that the Defendant had stayed
with her off and on since he was fifteen, that he had babysat for her, and that she had
never had a problem with him. The victim’s mother also testified regarding various other
people who stayed with her during the relevant timeframe. In 2010, the victim’s
grandmother lived there “off and on,” and the Defendant’s brother Dexter Smith lived
with the victim’s family until June 2010. The victim’s mother had a brother, Norman
McDowell, who had stayed with her beginning in February 2010, but who was arrested
on May 16, 2010. Defense counsel asked the victim’s mother if Mr. McDowell had been
“locked up for committing rape of a child in [her] house,” and the victim’s mother
responded she did not know. The State objected based on relevance. Defense counsel
stated that Mr. McDowell, the victim’s uncle, had participated in a robbery and had raped
his fourteen-year-old accomplice in the house. The trial court concluded that any
evidence regarding Mr. McDowell’s crimes was not relevant, but the court refused to
give curative instructions.

       The victim’s mother testified that, at the hospital, she spoke to police officers. At
one point, they asked her what the Defendant was wearing and she told them. They
informed her later that they “got him.” The victim’s brother testified that he went to the
hospital with his family. As soon as deputies arrived, the Defendant left, saying that he
was going to get cigarettes. The Defendant was not running but using a “speed walk” as
though he were “trying to get away without being noticed.” The Defendant was acting
unusual in that he appeared nervous and was shaking his leg fast. The victim’s brother
acknowledged that the Defendant was a smoker and that the Defendant had babysat him
and his siblings and had never beaten them, hurt them, or threatened them.

       Sergeant Thomas Griffin of the Memphis Police Department responded to the
hospital to investigate a sexual assault. He stated that he did not interview the minor
victim because department policy dictated that the victim should be interviewed by a
trained forensic interviewer. Sergeant Griffin was advised that the Defendant was at the
hospital, and uniformed officers took the Defendant to the police station. The
Defendant’s written statement was introduced into evidence. In his statement, the
Defendant asserted that he got up at 3:00 a.m. because he was cold. He searched for a
blanket around the house and then went into the children’s room. The Defendant stated
that the children had two blankets in their room. He acknowledged that he tried to wake
up the victim but stated that she “didn’t budge.” He left the room and found another
blanket. As he was getting ready to lie down, he decided to use the bathroom. From the
                                           -7-
bathroom, he heard the victim’s mother call the girls and heard her ask the victim why
she was up. The Defendant stated that he had not been aware that the victim had gotten
out of bed prior to overhearing the victim’s mother talking with her. The victim’s mother
then asked him if he had told the victim to lie down with him in the living room, and he
denied it, telling her that he had tried to wake the victim in order to get one of the
children’s blankets but that she had not woken. He stated that “[b]efore then” he had
spoken with the victim’s brother to ask if there were any clean blankets, but the victim’s
brother had said none of them were clean, so the Defendant “lay[] back down without a
blanket.” He clarified that he asked the victim’s brother for a blanket before he went into
the room where the children were. The Defendant denied ever inappropriately touching
the victim. He stated that the victim’s accusations were a lie and that the victim’s mother
was “pressuring her” to accuse him of rape.

       Sergeant Griffin acknowledged that as far as he knew, the Defendant was taken
into custody without a struggle or chase. The Defendant was arrested in the parking lot.

        Ms. Patricia Lewis of the CAC testified that she interviewed the victim on May 2,
2011. Sergeant Griffin was in another room listening to the interview. The victim made
a disclosure of abuse using anatomical drawings. Ms. Lewis testified that after she had
spoken to the victim about the abuse, Sergeant Griffin requested through a headset that
she ask some follow-up questions, and she did. She stated that she frequently declines to
ask follow-up questions suggested by police if she thinks the questions are not
appropriate. She stated she did not know if the victim had disclosed the abuse to anyone
else first, and affirmed that it would be important for the victim’s statements not to be
“tainted,” but she testified that she conducts the interview in a neutral way.

        Dr. Karen Lakin, an Assistant Professor of Pediatrics at the University of
Tennessee, testified regarding the physical examination of the victim at the hospital. Dr.
Lakin testified that while the examination did not reveal any injuries or abnormalities,
this finding was consistent with the victim’s disclosure of rape. She explained that
hymenal tissue heals very quickly and generally would not be “permanently broken” even
if the victim’s vagina had been penetrated. She noted that a study of thirty-six pregnant
teenagers showed that only two had changes to hymenal tissue. Dr. Lakin concluded that
the findings would support the victim’s disclosure because she would not expect to see an
injury unless the child were examined immediately after the assault. She agreed that the
report stated that the physical examination could not either confirm or disprove the
disclosure of assault. She acknowledged that the victim did not suffer from injury or
sexual transmitted disease, and she stated there was no effort to recover DNA evidence
due to the length of time that had passed since the assault. She testified that the victim’s
mother told the hospital that the victim had a history of bedwetting which was relatively

                                           -8-
recent or new, and that bedwetting in an older child can be associated with bladder
irritation or irritation of the vaginal area and might be a symptom of sexual abuse.

      At the close of the State’s proof, the State elected to prosecute the Defendant
based on the victim’s testimony of the rape that occurred on the bathroom floor. The
defense objected, citing a “lack of notice.”

        The Defendant elected to testify. He stated that he was thirty-two years old at the
time of trial and was the cousin of the victim’s mother. According to the Defendant,
approximately five adults lived at the victim’s home in 2010: the victim’s mother and
father, Mr. McDowell, the victim’s grandmother, and the Defendant’s brother, Dexter
Smith. In 2010, the Defendant stayed with the victim’s family “from time to time.” He
testified that he was not there “that much” between May and October and that “it was
impossible for [him] to have been raping her and then leaving and doing all these things
at the same time.” Contrary to other testimony, he stated that he “mostly” did not sleep
in the living room, that he shared a room with the victim’s brother, and that his brother,
Mr. McDowell, and the victim’s grandmother “slept in the living room all the time.” He
later agreed that he and the victim’s brother slept in the “back room” “[e]very time” and
testified that he “always” spent the night in the victim’s brother’s room and that the first
time he slept on the couch was in April 2011. He stated that he was never the only guest
staying in the house.

       The Defendant testified that he had babysat the children and never threatened them
in any way; he, in particular, never threatened to whip or beat them. He testified that he
did not generally discipline the children but would tell their mother if they were
disobedient. According to the Defendant, three of the children were “well-mannered”
and obedient, but the victim was difficult because she wanted to watch videos, put on
makeup, and go outside and “play with boys.” He stated that she would “lick her tongue
out at” him or roll her eyes and tell him that he could not tell her what to do.

        The Defendant denied ever waking up the victim during 2010 or taking her to the
living room. He stated that there were five adults sharing the house. He said that the
walls were thin and that noises could be heard from room to room, but he also testified
that if the television was loud, noise from another room would not come through. He
testified that the house had window units in the victim’s mother’s bedroom and the living
room.

       The Defendant acknowledged asking the victim’s mother for cigarettes twice the
night the victim disclosed the abuse. He testified that he got up that night because he was
cold. He got a cigarette first, then looked for a blanket. He went into the victim’s
brother’s room to find a blanket, but when he saw that the girls were also sleeping there,
                                           -9-
he “exited the room immediately.” When cross-examined about his statement that he
tried to wake the victim in search of a blanket, he stated that he did try to wake her for the
blanket and that he “had every right to go in there because that’s where I used to sleep in
this house all the time.” The Defendant claimed that he had never entered the room
where the girls had previously slept because he “would have no reason to go in a little
girl[’s] room” and therefore did not know if there would be blankets there. He also stated
that the victim’s mother would get up in the middle of the night and sometimes wake the
children to use the bathroom. He denied running past the victim’s mother at night.
Instead, he stated he lay down for thirty minutes with a blanket and then got up to use the
bathroom.

       The Defendant’s theory of events was that the victim got out of bed “for whatever
reasons” and then “had to lie her way out of it” by accusing him of sexual assault. He
acknowledged that the air conditioning units in the windows and the television worked in
2010, but stated that if he had committed an assault, the victim “should have screamed.”
He stated he was “stunned” when the victim’s mother confronted him. He testified that
he urged her to “act on” the victim’s statements but that she did not notify anybody,
instead taking her family to the hospital.

       The Defendant stated that he was in the hospital lobby with the children and told
the victim’s brother to tell the victim’s mother and father that the Defendant would be in
the car. He rolled cigarettes from butts in the car and then dozed off for ten to fifteen
minutes. He was then arrested.

       The Defendant also denied taking photographs of the victim at the party. He
stated that the police took his telephone when he was arrested and that he never saw it
again. He “suppos[ed]” that the telephone was taken as evidence and not secured with
his personal property. The Defendant agreed that the victim, the victim’s mother, the
victim’s brother, and Sergeant Griffin were lying, “as well as absolutely everybody else”
who testified.

       The Defendant’s brother, Dexter Smith, testified on the Defendant’s behalf. Mr.
Smith said that he had six daughters ages two to twenty-four and that the Defendant had
spent time around all except the youngest. He stated that he trusted the Defendant with
his children. Mr. Smith testified that the Defendant had “naturally” been in his girls’
room playing and talking with them. Mr. Smith denied ever having spoken to the
victim’s mother regarding a letter the Defendant wrote in which he stated “he did
something really bad and he feels bad about it.” He knew nothing about such a letter.

       Mr. Smith, who stayed with the victim’s family in 2010, testified that he, the
victim’s grandmother, and Mr. McDowell “sometimes” slept in the living room while the
                                            - 10 -
Defendant slept in the victim’s brother’s room. However, sometimes they “swapped
out,” and the Defendant slept in the living room while either he or Mr. McDowell slept in
the victim’s brother’s room. He testified that there were times when the Defendant was
the only person outside the immediate family to spend the night in the home.

        The jury convicted the Defendant of rape of a child, and he was sentenced to serve
twenty-five years in prison. The Defendant moved for a new trial, asserting that the
evidence was insufficient to support the verdict, that the indictment should not have been
amended to expand the timeframe, that the State’s election made at the close of proof
provided insufficient notice, that the forensic video should not have been introduced into
evidence, that the trial court erred in admitting testimony regarding the photographs when
the photographs and telephone were not produced in discovery, that the trial court erred
in admitting the testimony of Dr. Lakin, that the trial court erred in failing to order a
written bill of particulars, that the telephone was improperly withheld exculpatory
evidence, and that the court erred in denying the Defendant the right to “cross-examine”
the victim regarding the incident outside the courtroom. At the motion for a new trial,
defense counsel stated that co-counsel had gone to the property and evidence room at the
police station and was not able to find the Defendant’s cellular telephone. Defense
counsel also stated that he had issued a subpoena for the telephone without result. The
trial court denied the motion for a new trial without analysis or factual findings, and the
Defendant appeals.

                                        ANALYSIS

                              I. Sufficiency of the Evidence

       The Defendant challenges the sufficiency of the evidence supporting the verdict.
He asserts that there was no physical evidence of the assault, that the victim’s testimony
is uncorroborated, and that without physical evidence or corroboration, the evidence is
legally insufficient.

       This court must set aside a finding of guilt if the evidence is insufficient to support
the finding of guilt beyond a reasonable doubt. Tenn. R. App. P. 13(e). The question
before the appellate court is whether, after reviewing the evidence in the light most
favorable to the State, any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt. State v. Pope, 427 S.W.3d 363, 368 (Tenn. 2013).
This court will not reweigh or reevaluate the evidence, and it may not substitute its
inferences drawn from circumstantial evidence for those drawn by the trier of fact. State
v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004). A jury’s verdict of guilt, approved by
the trial court, resolves conflicts of evidence in the State’s favor and accredits the
testimony of the State’s witnesses. State v. Smith, 436 S.W.3d 751, 764 (Tenn. 2014).
                                            - 11 -
“Questions concerning the credibility of witnesses, the weight and value to be given the
evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “This Court affords the State
the strongest legitimate view of the evidence presented at trial and the reasonable and
legitimate inferences that may be drawn from the evidence.” State v. Wagner, 382
S.W.3d 289, 297 (Tenn. 2012). A guilty verdict replaces the presumption of innocence
with one of guilt, and on appeal, the defendant bears the burden of demonstrating that the
evidence is insufficient to support the conviction. State v. Cole, 155 S.W.3d 885, 897
(Tenn. 2005).

       To establish the elements of rape of a child as charged in the indictment, the State
was required to prove that the Defendant committed the unlawful sexual penetration of
the victim and that the victim was more than three years old but less than thirteen years
old. T.C.A. § 39-13-522(a) (2010). Sexual penetration includes sexual intercourse “or
any other intrusion, however slight, of any part of a person’s body or of any object into
the genital or anal openings of the victim’s” body. Id. § 39-13-501(7).

       Here, the victim testified that she was between eight and nine years old when the
Defendant stayed with her family for a period of months. During this time, the
Defendant woke her in the middle of the night on three occasions, and on one of these
occasions, he told her to go to the bathroom, locked the door, took off his clothing and
hers, made her lie down, held up her leg, and penetrated her vagina with his penis.

       The bulk of the Defendant’s brief regarding the sufficiency of the evidence does
not address sufficiency. Relevant to the issue, the Defendant does argue that the evidence
is insufficient because there was no physical evidence and the victim’s testimony was
uncorroborated. Physical evidence is not necessary to uphold a conviction. State v.
Bradley Cox, No. W2014-00800-CCA-R3-CD, 2015 WL 3796463, at *8 (Tenn. Crim.
App. June 17, 2015), perm. app. denied (Tenn. Nov. 24, 2015) (“Although not necessary
to uphold a conviction, this testimony was corroborated by the physical evidence in the
case.”); State v. Tamaine Works, No. W2005-01048-CCA-R3-CD, 2006 WL 1491636, at
*12 (Tenn. Crim. App. May 26, 2006) (concluding, in a murder case, that “the
Defendant’s emphasis on the lack of physical evidence in his case is misplaced, as such
evidence is not required to uphold a jury verdict”). Dr. Lakin testified that she saw no
injury in the victim and would not expect to see an injury given the amount of time that
had passed since the assault. While physical evidence of the assault is not necessary to
uphold the conviction, the State nevertheless presented physical evidence that the victim
was sleeping in a bunk bed at the time the Defendant stayed at the home, that she began
to wet the bed to the point that the mattress had to be discarded prior to 2011, and that
bedwetting in an older child can result from vaginal irritation and can be a sign of sexual
abuse.
                                          - 12 -
       The Defendant is also mistaken in his assertion that the victim’s testimony needs
corroboration. “Generally, a defendant may be convicted upon the uncorroborated
testimony of one witness.” State v. Wyrick, 62 S.W.3d 751, 767 (Tenn. Crim. App.
2001). “[T]he testimony of a child victim, alone, is sufficient to uphold a conviction for
child rape.” State v. Phillip Smith, No. W2013-02280-CCA-R3-CD, 2014 WL 4072113,
at *7 (Tenn. Crim. App. Aug. 18, 2014). Accordingly, the victim’s uncorroborated
testimony is sufficient to uphold the verdict. However, the State’s evidence also included
corroboration of various aspects of the victim’s testimony, including the testimony of the
victim’s mother that she found the victim and the Defendant awake late at night in her
home, that the Defendant ran into the bathroom when she emerged from her room, and
that the victim would not have been awake unless someone had woken her. The victim’s
brother disputed the Defendant’s statement that the Defendant had woken him to look for
a blanket. Dr. Lakin testified that the victim’s bedwetting could be a symptom of sexual
assault. The Defendant, on the other hand, gave inconsistent versions of events, stating
both that he tried to wake the victim and that he left the room immediately when he
realized that the girls were in their brother’s room. The Defendant’s testimony regarding
who was staying at the house and where he slept was contradicted by several witness,
including his brother, and the victim’s brother testified that the Defendant began to act
nervous and left as soon as the police arrived at the hospital. The evidence showed that,
during the time of the rape, the victim’s mother slept with the television on and with a
window unit air conditioner. Although there was in fact corroboration of various aspects
of the victim’s testimony, the victim’s testimony alone was sufficient to establish the
elements of the offense. We conclude that the evidence is sufficient to support the
verdict.

                 II. Decisions Regarding the Admission of Testimony

        We address the other arguments raised in the Defendant’s brief but not delineated
by subject headings to the extent that we conclude they are not waived and to the extent
that we are able to decipher them. The State argues that these issues are waived for
failure to include them in the headings but that they are in any case are not meritorious.
See Mobley v. State, 397 S.W.3d 70, 104 (Tenn. 2013) (“As a result, an issue may be
deemed waived when it is argued in the brief but is not designated as an issue in
accordance with Tenn. R. App. P. 27(a)(4).”).

       A trial court’s decisions regarding the admissibility of evidence are generally
reviewed for abuse of discretion. State v. Parker, 350 S.W.3d 883, 896-97 (Tenn. 2011).
A trial court abuses its discretion when it applies an incorrect legal standard, reaches an
illogical conclusion, bases its decision on a clearly erroneous assessment of the evidence,
or employs reasoning that causes an injustice to the party complaining. State v. Herron,
461 S.W.3d 890, 904 (Tenn. 2015).
                                          - 13 -
                      A. Testimony Regarding Indecent Exposure

       During trial, a deputy informed the court that the victim been waiting outside the
courtroom in order to testify and that she had told an attorney that a man exposed his
genitals to her. The man was not apprehended. After a brief break, the Defendant
requested to “voir dire” the victim for the purpose of creating a record of the incident
outside the courtroom:

               [DEFENSE COUNSEL]: ….And just the circumstances and I would
       like to be able to voir dire [the victim] on this issue of what she saw, when
       she saw, what she saw these accusations that she’s made and obviously do
       that outside –

              THE COURT: For what purpose?

             [DEFENSE COUNSEL]: Just to kind of make a record, I guess,
       Your Honor, so during the course of this trial if she’s seeing things….

The trial court denied this request, concluding that the evidence would not be relevant to
the trial. At the close of proof on the first day of trial, the defense again raised the issue.
The trial court noted that it had denied the “motion to make a record” but would allow
counsel to make a statement about the incident. Trial counsel gave a version of the
events that occurred outside the courtroom, stating that the attorney who was sitting near
the victim did not see anything. The trial court asked if counsel “wanted to ask the victim
about that,” and counsel replied that he “wanted to put her on and just ask her about those
things because there’s certainly credibility I think involved.” The State then elaborated
on the incident, stating that the attorney saw a man in the hallway, that the attorney
attempted to confront the man, and that the man ran away. The trial court stated that
defense counsel would not be able to “cross-examine the victim about it.” In the motion
for a new trial, the Defendant raised as error the fact that he was not allowed to “cross-
examine” the victim regarding the incident.

        While it appears that the Defendant’s initial request was to merely “voir dire” the
victim, presumably outside the presence of the jury, to create a record of the event, it also
appears that the trial court, in revisiting the issue later that day, ruled that the defense
could not “cross-examine” the victim, presumably in front of the jury, regarding the
event. The Defendant raises for the first time on appeal the argument that he was denied
his right to confront witnesses. The Defendant’s brief cites to no law, beyond the
Tennessee Constitution, relevant to a violation of the Confrontation Clause, but instead
cites to the legal standards regarding the admissibility of evidence and relevance. We
conclude that any claim under the Confrontation Clause is waived. Tenn. Ct. Crim. App.
                                            - 14 -
R. 10(b) (“Issues which are not supported by argument, citation to authorities, or
appropriate references to the record will be treated as waived in this court.”).

        While the entire issue, which was shoehorned into the sufficiency section of the
brief and initially raised as a request to make an offer of proof, teeters on the edge of
waiver, we will address it insofar as the trial court denied the request to introduce proof at
trial through the victim’s testimony regarding the indecent exposure. The trial court
excluded the testimony regarding a man exposing his genitalia to the victim on the basis
of relevance.

        In order to be admissible, evidence must first be relevant. Tenn. R. Evid. 402.
Relevant evidence is “evidence having any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” Tenn. R. Evid. 401. Even relevant evidence may
be excluded “if its probative value is substantially outweighed by the danger of unfair
prejudice.” Tenn. R. Evid. 403. Like other decisions regarding the admissibility of
evidence, decisions regarding the relevance of evidence are reviewed for abuse of
discretion. State v. Powers, 101 S.W.3d 383, 395 (Tenn. 2003); State v. Watson, 227
S.W.3d 622, 649 (Tenn. Crim. App. 2006). The fact that the victim in this case was, five
years after the offense, also the victim of an indecent exposure does nothing to make it
more or less probable that the Defendant raped her when she was eight or nine years old.
Neither does the incident, as the Defendant claims, reflect on the victim’s credibility,
since there is nothing in the record to suggest that the victim was untruthful about what
happened outside the courtroom. The trial court properly excluded the testimony as
irrelevant.

              B. Evidence Regarding Mr. McDowell’s Criminal History

       The Defendant likewise claims that the trial court erred in excluding testimony
that the victim’s uncle, Mr. McDowell, committed the crime of aggravated rape with a
weapon against a fourteen-year-old girl prior to the time that the Defendant began to live
with the family. See State v. Norman McDowell, No. W2014-00301-CCA-R3-CD, 2015
WL 554873, at *2 (Tenn. Crim. App. Feb. 10, 2015).

       The defense asked the victim’s mother to list the other people living at her home
while the Defendant was there, and she stated that her brother, Mr. McDowell, lived there
but was arrested on the day after her May 15, 2010 birthday party, which was the day the
Defendant began to reside at her home. Defense counsel asked whether Mr. McDowell
was arrested because he had committed rape of a child in her home, and she answered
that she had “no … idea to that.” The State objected, noting that Mr. McDowell had not
been charged with rape of a child because his victim was fourteen and that there was no
                                            - 15 -
evidence tying his crime to the offenses against the victim in this case. The defense
argued that it was relevant because the victim’s mother “could be making this story up …
to protect her brother.”

       We reiterate that evidence is relevant if it has “any tendency to make the existence
of any fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. Here, the fact that
the victim’s uncle was living with the family and raped a fourteen-year-old girl at
gunpoint on May 10, 2010, does not make it any more or less likely that the Defendant
raped the eight- or nine-year-old victim at some point between May 15, 2010, and
October 17, 2010. The Defendant’s speculation that the victim’s uncle was the actual
offender and that the victim and her entire family decided to cast the blame on him has no
basis in the evidence included in the record. The crime that the victim’s uncle actually
committed is not relevant to the question of whether the Defendant raped the child
victim. See State v. Rogers, 188 S.W.3d 593, 613 (Tenn. 2006) (concluding that trial
court properly denied the defendant the opportunity to cross-examine the child victim’s
brother regarding whether he had had intercourse with her because it was “mere
speculation” that the victim’s brother could be the source of a semen stain and the
evidence was therefore irrelevant). The trial court properly excluded the evidence.

                              C. Evidence of Prior Bad Acts

        In the section of his brief regarding the bill of particulars, the Defendant raises, as
an extraneous issue, that the trial court erred in allowing proof of other bad acts. In
particular, the Defendant objects to evidence regarding the two days that the Defendant
stayed with the victim’s family in 2011; this evidence focused on the circumstances of
the victim disclosing the abuse. The Defendant objected to this anticipated evidence at a
pre-trial hearing, and the trial court concluded that the evidence was necessary to show
the circumstances of disclosure.

        The Defendant does not specify which parts of the evidence regarding the events
from 2011 he finds objectionable. While the Defendant argued at the pretrial hearing that
all the events of 2011 should be excluded based on relevance, he did not present the trial
court with the argument that any of the events consisted of “bad acts” requiring a hearing
under Rule 404(b). Instead, defense counsel’s statement to the court was that in 2011,
“Nothing happened. Somebody was sitting on the couch.” We agree that the bulk of this
evidence did not constitute bad acts which could be analyzed under Rule 404(b). See
State v. Clark, 452 S.W.3d 268, 289 (Tenn. 2014) (holding that the Rule applies only to
“bad acts” and that behavior which, while not criminal, constitutes a “moral ‘wrong’”
must meet the strictures of the Rule); State v. Reid, 213 S.W.3d 792, 814 (Tenn. 2006).
We do observe that the victim also testified that the Defendant came into the bathroom
                                            - 16 -
with her during this timeframe “and started taking pictures.” This testimony was not
elicited by the State but was volunteered in response to the prosecutor’s question
regarding whether the Defendant spoke to the victim that night. No further details
regarding the event were introduced, including whether the victim was clothed or what
part of her body the Defendant photographed, and the Defendant did not object to the
testimony at trial. See Tenn. R. Evid. 103 (noting that error may only be predicated on
the admission of evidence where “a timely objection or motion to strike appears of
record, stating the specific ground of objection if the specific ground was not apparent
from the context” and a substantial right of the party is affected).

        In the motion for a new trial, the Defendant likewise did not argue that any
evidence regarding his 2011 stay with the family was improperly admitted under Rule
404(b). The Defendant raised the issue that the testimony regarding him taking pictures
was admitted in error “where no cell phone or photographs as alleged were produced by
the State prior as a part of discovery, either prior to or during trial.” Accordingly, the
Defendant never challenged the admission of any of this testimony under Rule 404(b)
either at trial or in the motion for a new trial.

       The Defendant’s appellate brief does not argue that the testimony regarding the
pictures was admitted in error. Instead, he merely asserts that unspecified “other bad
acts” from April and May 2011 should have been excluded under Tennessee Rule of
Evidence 404(b). We conclude that any challenge to the testimony of the events that
occurred in 2011 is waived. See Tenn. R. App. P. 36(a) (“Nothing in this rule shall be
construed as requiring relief be granted to a party responsible for an error or who failed to
take whatever action was reasonably available to prevent or nullify the harmful effect of
an error.”); Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by argument,
citation to authorities, or appropriate references to the record will be treated as waived in
this court.”); Tenn. R. App. P. 3(e) (“Provided, however, that in all cases tried by a jury,
no issue presented for review shall be predicated upon error in the admission or exclusion
of evidence … unless the same was specifically stated in a motion for a new trial;
otherwise such issues will be treated as waived.”).

       The Defendant cites to State v. Rickman, 876 S.W.2d 824, 829 (Tenn. 1994) for
the proposition that exclusion of evidence under Rule 404(b) is not applied strictly in
cases of child sexual abuse, but he does not specifically argue that the victim’s testimony
regarding the time the Defendant woke her in the middle of the night and kissed her and
rubbed her back or that the victim’s testimony regarding the Defendant’s rape in the
living room were improperly admitted as prior bad acts. While prior bad acts are
generally not admissible, “this general prohibition has been relaxed in the sex crimes
context, specifically in cases where the defendant is alleged to have committed sexual
offenses over a lengthy period of time against young children who are often unable to
                                           - 17 -
identify the dates on which particular acts were perpetrated.” State v. Qualls, 482 S.W.3d
1, 9 (Tenn. 2016). “‘[W]here [an] indictment charges that sex crimes occurred over a
span of time, evidence of unlawful sexual contact between the defendant and the victim
allegedly occurring during the time charged in the indictment is admissible.’” State v.
Knowles, 470 S.W.3d 416, 423 (Tenn. 2015) (quoting Rickman, 876 S.W.2d at 828).
This is to allow the State to prosecute crimes against young children who may not be able
to identify the specific date of an offense. Id. at 424. Accordingly, insofar as the issue is
not waived, we observe that this proof was also properly admitted. The Defendant is not
entitled to relief based on the admission of any testimony of the Defendant’s prior bad
acts.

               D. Relevance of Circumstances Surrounding Disclosure

        The Defendant also challenges on the grounds of relevance the testimony
regarding the “events surrounding April 30 - May 1, 2011,” arguing that the evidence is
irrelevant to the rapes committed many months prior to the disclosure. The Defendant
raised this issue at trial but did not raise it in his motion for a new trial, and it is
accordingly waived. See Tenn. R. App. P. 3(e). We note in any event that while the
Defendant challenged the evidence as irrelevant, the trial court properly found the
evidence relevant to the circumstances of the victim’s disclosure. Relevant evidence is
“evidence having any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without
the evidence.” Tenn. R. Evid. 401. Here, the evidence was relevant to assist the jury in
understanding why the victim disclosed the abuse approximately six months after the
Defendant had left the home. See State v. Marcus Smartt, No. M2014-01093-CCA-R3-
CD, 2015 WL 3563024, at *8 (Tenn. Crim. App. June 9, 2015) (evidence pertaining to
victims’ disclosure was relevant because it bore on their credibility); see also State v.
Gilliland, 22 S.W.3d 266, 272 (Tenn. 2000) (holding that even evidence of other crimes
may be admissible “when exclusion of that evidence would create a chronological or
conceptual void in the presentation of the case and that void would likely result in
significant jury confusion concerning the material issues or evidence in the case”); State
v. Larry Michael Berkley, No. W2015-00831-CCA-R3-CD, 2016 WL 3006941, at *10-
11 (Tenn. Crim. App. May 17, 2016), perm. app. denied (Tenn. Sept. 23, 2016) (allowing
victim’s testimony regarding the triggering event which prompted him to disclose the
abuse, despite the fact that the event included evidence of the Defendant’s other crimes).

                                  III. Bill of Particulars

        The Defendant next asserts that the bill of particulars was not particular enough to
satisfy due process. The bulk of this section of the brief is devoted to an argument that
the trial court erred in allowing proof of the Defendant’s other crimes against the victim
                                           - 18 -
and the circumstances surrounding the victim’s disclosure of the rapes. The Defendant
cites no authority for the proposition that the bill of particulars was inadequate, and the
Defendant makes no argument to demonstrate that the State’s rather detailed filing
regarding the anticipated testimony was inadequate. See State v. Byrd, 820 S.W.2d 739,
740-41 (Tenn. 1991) (noting in a case of child sexual abuse that the bill of particulars
need not include specific dates but should be specific enough to allow the defendant to
prepare a defense, prevent undue prejudicial surprise, or provide inadequate protection
against double jeopardy); see also State v. Sherman, 266 S.W.3d 395, 408-09 (Tenn.
2008) (the bill of particulars functions (1) to provide details of the offense to assist in
preparation for trial; (2) to prevent prejudicial surprise at trial; and (3) to enable the
defendant to preserve a plea for double jeopardy, and lack of specificity is not reversible
unless the defendant can demonstrate prejudice); Tenn. R. Crim. P. 7(c) (“On defendant’s
motion, the court may direct the district attorney general to file a bill of particulars so as
to adequately identify the offense charged.”). This issue is waived for failure to support
it with legal argument or citations to authorities, but it is in any event meritless. See
Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by argument, citation to
authorities, or appropriate references to the record will be treated as waived in this
court.”).

                                IV. Timing of the Election

       The Defendant cites no legal authority for the proposition that the State must elect
an offense prior to the close of its proof, and none exists. See, e.g., State v. Knowles, 470
S.W.3d 416, 423 (Tenn. 2015) (“The State … must elect at the close of its case-in-chief
the particular offense for which it is seeking a conviction.”). This is because the
requirement of election is premised on a circumstance in which “the prosecution presents
evidence to the jury that tends to show more than one criminal offense, but the underlying
indictment is not specific as to the offense for which the accused is being tried.” State v.
Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999) (emphasis added). This issue has been
waived and is in any event without merit. Tenn. Ct. Crim. App. R. 10(b).

                        V. Jury Instructions Regarding Election

        The Defendant next asserts that the jury instructions regarding the election of
offenses were in error because the trial court did not give the “modified unanimity
instruction” required in cases of “‘generic’ evidence” set forth in State v. Qualls, 482
S.W.3d 1, 2 (Tenn. 2016). Whether the jury instructions related to election were proper
is a question of law reviewed de novo. Id. at 8. The Defendant acknowledges that he did
not object to the instructions but requests plain error review. Because the Defendant
cannot establish that a clear and unequivocal rule of law was breached, he is not entitled
to relief. See State v. Bishop, 431 S.W.3d 22, 44 (Tenn. 2014) (citing State v. Adkisson,
                                            - 19 -
899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994) (holding that one requirement of plain
error relief is a showing that a clear and unequivocal rule of law was breached)).

        Generally, the right to a trial by jury guarantees that a verdict rests on the jurors’
unanimous conclusion that the defendant committed one particular criminal act. State v.
Kendrick, 38 S.W.3d 566, 568 (Tenn. 2001). Accordingly, when evidence of multiple
instances of unlawful sexual contact is introduced, the State must elect the specific
conduct which forms the basis of the conviction. State v. Knowles, 470 S.W.3d 416, 423
(Tenn. 2015). The election requirement enables a defendant to prepare for trial, protects
against double jeopardy, and allows the trial and appellate court to review the sufficiency
of the evidence. Kendrick, 38 S.W.3d at 568. The State is not required to identify the
particular date that the offense occurred because the time of an offense is immaterial to
bringing the indictment and because in cases involving young children, such as the one at
bar, the victim may not be able to pinpoint the exact timing of the abuse. State v. Shelton,
851 S.W.2d 134, 137 (Tenn. 1993). Instead, the State may elect to identify a particular
type of abuse or may base the election on “unique surroundings or circumstances that
help to identify an incident.” Id. at 138. The circumstances might include reference to a
meaningful date or event such as a birthday, but “[a]ny description that will identify the
prosecuted offense for the jury is sufficient.” Id. When the victim is only able to give
“generic evidence” of a pattern of repeated abuse without differentiating the instances of
abuse, the jury should receive a modified unanimity instruction which instructs the jury
that it must unanimously agree that the defendant committed all acts described by the
victim. Qualls, 482 S.W.3d at 17. This approach does not, however, apply “[w]here the
prosecution presents non-generic evidence of distinguishable criminal acts.” Id. at 16.

        The proof in this case established that the Defendant lived with the victim’s family
“off and on” from May 15, 2010 to October 17, 2010. The victim turned nine on August
4, 2010, and she was in the fourth grade that fall. The victim testified that during the
time that the Defendant lived with her family, he woke her in the middle of the night
three times. The first time, he kissed her and rubbed her back. The second time, he raped
her on the bathroom floor. The third time, he raped her in the living room, but she could
not recall whether the rape occurred on the couch or on the floor. The State elected to
submit to the jury as a basis for the conviction the rape which occurred on the bathroom
floor. The Defendant argues that because the victim was unable to recall when the
offenses took place by reference to her birthday, school year, the season, or a holiday, the
election and jury instructions were inadequate. The Defendant misunderstands the nature
of generic evidence. Here, the State presented “non-generic evidence of distinguishable
criminal acts,” id., and the victim gave testimony regarding “unique surroundings or
circumstances that help to identify” the three separate incidents, Shelton, 851 S.W.2d at
138. The State properly elected one of the distinct offenses supported by the victim’s
testimony, and there is no possibility that some jurors convicted based on the rape that
                                            - 20 -
occurred in the living room while others convicted based on the rape that occurred in the
bathroom, because the instructions clearly instructed the jury to consider only the rape
that occurred in the bathroom. There was no error in instructing the jury.

                                 VI. Forensic Interview

       The Defendant objects to the introduction of the forensic interview of the victim
during the State’s case-in-chief, arguing that the recorded interview could only be
admitted as a prior consistent statement to rehabilitate the victim’s credibility after
impeachment. A decision regarding the admissibility of evidence is reviewed for abuse
of discretion. State v. Parker, 350 S.W.3d 883, 896-97 (Tenn. 2011).

       The Defendant contends that under State v. Herron, 461 S.W.3d 890, 904 (Tenn.
2015), the trial court erred in admitting the recording on direct examination. However, as
the State correctly notes, the statement here was admitted under Tennessee Code
Annotated section 24-7-123, which provides that:

      Notwithstanding any provision of this part to the contrary, a video
      recording of an interview of a child by a forensic interviewer containing a
      statement made by the child under thirteen (13) years of age describing any
      act of sexual contact performed with or on the child by another is
      admissible and may be considered for its bearing on any matter to which it
      is relevant in evidence at the trial of the person for any offense arising from
      the sexual contact if the requirements of this section are met.

T.C.A. § 24-7-123(a). The parties in this case held a pretrial hearing on the admissibility
of the video recording. The Defendant stipulated that the forensic interviewer met the
requirements of Tennessee Code Annotated section 24-7-123(b)(3). The victim testified
under oath that the video was a true and correct recording of the events, and she was
available for cross-examination at trial. See id. § 24-7-123(b)(1). The trial court
determined that the recording possessed particularized guarantees of trustworthiness. See
id. § 24-7-123(b)(2). The Defendant relies on Herron, but Herron specifically noted that
the statute did not apply because the victim in that case was above the age required by the
statute at the time she was interviewed. Herron, 461 S.W.3d 890, 904 n.11. We
conclude, and the Defendant does not contest, that the statutory requirements were met,
and accordingly the video recording of the victim’s forensic interview was properly
admitted under Tennessee Code Annotated section 24-7-123.

                               VII. Exculpatory Evidence



                                          - 21 -
      The Defendant argues that the State failed to turn over exculpatory evidence in the
form of his cellular telephone. The State responds that the Defendant has not met his
burden to show that exculpatory evidence was withheld in violation of Brady v.
Maryland, 373 U.S. 83, 87 (1963).

        In Brady, the United States Supreme Court held that the suppression of evidence
favorable to the defendant is a due process violation where the evidence is material to
guilt or punishment. Brady, 373 U.S. at 87. In order to establish a violation based on the
withholding of favorable material, the defendant must demonstrate: (1) that the defendant
requested the information or that it was obviously exculpatory; (2) that the State
suppressed evidence in its possession; (3) that the information was favorable to the
accused; and (4) that the information was material. Hutchison v. State, 118 S.W.3d 720,
736 (Tenn. Crim. App. 2003) (quoting State v. Edgin, 902 S.W.2d 387, 390 (Tenn. 1995),
as amended on rehearing (Tenn. July 10, 1995)). Evidence is material if there is a
reasonable probability that the result of the proceeding would have been different had the
evidence been disclosed. State v. Cureton, 38 S.W.3d 64, 77 (Tenn. Crim. App. 2000)
(citing United States v. Bagley, 473 U.S. 667, 682 (1985)). The defendant has the burden
of proving a violation by a preponderance of the evidence. Edgin, 902 S.W.2d at 389.

       A general request for Brady material is sufficient. Id. (“Even though Edgin’s
request for Brady material was general in nature, it was timely made.”). Accordingly, the
Defendant’s motion for exculpatory evidence, which requested “[a]ny evidence which if
favorable to the Defendant by tending … to indicate sources of potential impeachment of
any witness” was sufficient to satisfy the requirement that the Defendant request the
evidence. Furthermore, evidence which could impeach a witness for the State is deemed
exculpatory. Johnson v. State, 38 S.W.3d 52, 55-56 (Tenn. 2001).

       The rule in Brady applies “not only to evidence in the prosecution’s possession,
but also to ‘any favorable evidence known to the others acting on the government’s
behalf in the case, including the police.’” State v. Jackson, 444 S.W.3d 554, 594 (Tenn.
2014) (quoting Strickler v. Greene, 527 U.S. 263, 275 n. 12 (1999)). This includes
“evidence in police possession which is not turned over to the prosecution.” Id. The
prosecution is not, however, under a duty to disclose information that the accused either
possesses or is able to obtain. Johnson, 38 S.W.3d at 56. In order to show materiality,
the Defendant must show that “there is a reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceeding would have been different.”
Edgin, 902 S.W.2d at 390.

       The Defendant testified at trial that the police took his telephone for the purpose of
extracting evidence, in particular pictures of the victim, when he was arrested and that he
“suppos[ed]” that the telephone was not put with his personal property but was put into
                                           - 22 -
the evidence room. He testified that if Sergeant Griffin testified that the police did not
take his telephone or collect it as evidence, then Sergeant Griffin would be lying.
Sergeant Griffin never gave testimony regarding the telephone. At the motion for a new
trial, however, trial counsel acknowledged that co-counsel visited the Property and
Evidence Room in an effort to locate the telephone and was unable to do so. Trial
counsel also issued a subpoena without any results. The prosecutor stated that the
cellular telephone had never been in the possession of the State. The trial court made no
factual findings at the motion for a new trial, simply denying the motion in toto without
analysis. We conclude that the Defendant has not shown by a preponderance of the
evidence that the State possessed the telephone or suppressed the evidence. The record
here simply does not establish by a preponderance of the evidence that the telephone was
in the possession of law enforcement.

       Neither has the Defendant shown materiality. The victim’s testimony regarding
the photographs was not elicited by the State but was volunteered in response to the
prosecutor’s question regarding whether the Defendant spoke to the victim the night of
the party. The State did not elicit further details regarding the event, and the Defendant
did not object to the testimony. The Defendant then testified that he did not take pictures
of the victim and that police took his telephone into evidence at the time of his arrest the
next day. The Defendant contends that, had the State made the cellular telephone
available in discovery, the telephone would have shown an absence of photographs of the
victim and that this circumstance would have tended to show his innocence. However,
the Defendant introduced evidence that there were no photographs of the victim on his
telephone through his testimony. The Defendant did not avail himself of the opportunity
to question Sergeant Griffin regarding the telephone or its contents. The Defendant was
presumably aware of the existence of the telephone and its contents prior to trial but did
not seek to obtain or introduce the evidence. See Tenn. R. App. P. 36(a) (“Nothing in this
rule shall be construed as requiring relief be granted to a party responsible for an error or
who failed to take whatever action was reasonably available to prevent or nullify the
harmful effect of an error.”). Moreover, an absence of photographs on the telephone
would not establish that no photographs were taken, given the lapse of time between the
event and the Defendant’s arrest. Furthermore, evidence regarding photographs taken in
2011 does not bear directly on the crime with which the Defendant was charged, rape of a
child occurring in 2010. Accordingly, there is no reasonable probability that a disclosure
of any evidence would have led to a different result at trial.

                                 VIII. Cumulative Error

       In the section of his brief addressing the sufficiency of the evidence, the Defendant
also argues that he is entitled to relief under the doctrine of cumulative error. Because
the Defendant has not demonstrated error, he is not entitled to relief for cumulative error.
                                           - 23 -
State v. Hester, 324 S.W.3d 1, 77 (Tenn. 2010) (holding that cumulative error is only
applicable where there is more than one error committed at trial).

                                   CONCLUSION

      Based on the foregoing reasoning, we affirm the judgment of the trial court.



                                                  ________________________________
                                                  JOHN EVERETT WILLIAMS, JUDGE




                                         - 24 -